I do not agree that the verdict should be reduced from $10,000 to $6,000. *Page 132 
The plaintiff sustained loss of time of the value of $1,000. He will sustain further loss. He suffered pain and will suffer still. He will work again at something. Perhaps he will be a switchman; others with somewhat like injuries have. In competition with others his handicap will be great. Though his employer may favor him, his chance for work is not as it was. The economic tendency is to reject men such as he is and to take those who are without blemish. His work for 27 years has been that of a switchman, where he gets good wages. Other work will bring him much less. Some of the medical testimony is that his physical and mental makeup is such that he will be slow to adjust himself to the changed condition brought by his injury. And he has a permanent and humiliating deformity which is not to be overlooked when compensating for injury. Naturally enough he will accept the reduction. The delay, expense, and uncertainty of result upon a new trial practically prevent a different course. If the litigation has been conducted on a contingent basis there is no profit to his counsel in a new trial though he should get the amount of the first verdict; and his personal interest will not favor it.
Were it not for the misconduct of counsel at the trial and an error of law, which are told in detail in the opinion, the verdict in my opinion should stand. The misconduct of counsel was gross and the error of law a definite one. Because of them there should be a new trial rather than a conditional reduction. There should not, I think, be an effort to measure the evil influence of the misconduct of counsel and the error of law at $4,000 to the defendant, for which the plaintiff should pay. Perhaps there should be a new trial only of the question of damages, for the right of recovery is clear. The defendant was negligent, the plaintiff was not, and there was no assumption of risks.